55 P.3d 531 (2002)
184 Or.App. 111
Byron A. STONE and Wanda Lou Stone, Personally and as Guardian Ad Litem for Jacqueline K. Stone, Appellants,
v.
Dean FINNERTY, City of Cottage Grove, Lane County, City of Eugene, and Central Lane Interagency Narcotics Enforcement Team (INET), Respondents, and
Jeff Carley, Eric Langford, Robert McManus, Peter Kerns, Rick Siel, Jim Hill, Benton County, and John Does 1-6, Defendants.
16-96-09442; A104429.
Court of Appeals of Oregon.
Petition for Reconsideration July 23, 2002.
Decided October 2, 2002.
Jens Schmidt, and Harrang, Long, Gary, Rudnick, P.C., Eugene, for petition.
Before EDMONDS, Presiding Judge, and DEITS, Chief Judge, and ARMSTRONG, Judge.[*]
On Respondents Lane County's and City of Eugene's Petition for Reconsideration July 23, 2002.
PER CURIAM.
Defendants Lane County and the City of Eugene petition for reconsideration of our decision in Stone v. Finnerty, 182 Or.App. 452, 50 P.3d 1179 (2002), in which we upheld the trial court's dismissal of several of plaintiffs' claims but reversed the trial court's grant of summary judgment on plaintiffs' false imprisonment claims against these two defendants, and remanded. Defendants argue that only plaintiff Byron Stone raised a claim of error based on the dismissal of his false imprisonment claim, that plaintiffs did not assign error on appeal to the dismissal of plaintiff Wanda Stone's false imprisonment claim, and that therefore we should not have remanded Wanda's false imprisonment claim to the trial court. We agree. Our opinion referred to "plaintiffs' claims," and remanded "on the false imprisonment claims," but it should have been limited to a remand of only plaintiff Byron Stone's claim for false imprisonment as against these two defendants.
Reconsideration allowed; former opinion modified; reversed and remanded for trial on plaintiff Byron A. Stone's claim for false imprisonment against the City of Eugene and Lane County; otherwise affirmed.
NOTES
[*]  Armstrong, J., vice Byers, S.J.